Name: 77/727/EEC: Commission Decision of 11 November 1977 on the refusal to accept the scientific character of an apparatus described as 'Remco Dynaflect System'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  building and public works;  electronics and electrical engineering
 Date Published: 1977-11-24

 Avis juridique important|31977D072777/727/EEC: Commission Decision of 11 November 1977 on the refusal to accept the scientific character of an apparatus described as 'Remco Dynaflect System' Official Journal L 300 , 24/11/1977 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 4 P. 0203 COMMISSION DECISION of 11 November 1977 on the refusal to accept the scientific character of an apparatus described as "Remco Dynaflect System" (77/727/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 27 June 1977, the Irish Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Remco Dynaflect System" should be considered to be scientific apparatus, and where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No. 3195/75, a group of experts composed of representatives of all of the Member States met on 24 October 1977 within the Committee on Duty Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question consists of an electromechanical system designed to operate behind any vehicle which has a trailer hitch, to be used for measuring the dynamic deflection of a surface or structure caused by an oscillatory load thereon ; whereas the system is a practical tool for use in particular in all phases of construction or maintenance of roadways, airport runways and other structures that are subjected to loads ; whereas this apparatus does not possess in itself any special element rendering it specifically for use for scientific purposes ; whereas, on the contrary it is evident that the apparatus can be employed generally for commercial or industrial use ; whereas, therefore, it cannot be considered as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Remco Dynaflect System" is not hereby considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 November 1977. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.